ORDER

This matter came before the Court on the Joint Recommendation For Sanction after hearing of the Attorney Grievance Commission of Maryland and the Respondent to reprimand the Respondent by consent. Upon consideration of said recommendation, it is this 3rd day of February, 1994,
ORDERED, that the Respondent, Terri Taylor Selby, be and she is hereby reprimanded. It is further,
ORDERED, that the Respondent shall pay to the Attorney Grievance Commission of Maryland $1,398.75, the costs of the investigation and prosecution of this matter, for which amount judgment is entered in favor of the Attorney Grievance Commission of Maryland, on a schedule to be determined by agreement of the parties. Agreement to said schedule shall not be unreasonably withheld.